The Honorable Doug Wood Representative, District 68 P. O. Box 5606 North Little Rock, Arkansas 72119
Dear Representative Wood:
This letter is in response to your request for an opinion concerning whether the increased fee established in Act 351 of 1985 for providing a certified copy of a birth certificate by the State Registrar in an adoption case codified as Ark. Stat. Ann. 82-524), is included in the $75.00 uniform advance fee established by Act 898 of 1983.
The increased fee established by Act 351 of 1985 for a certified copy of a birth certificate is not included in the $75.00 uniform advance fee established by Act 898 of 1983.  The increased fee established by the 1985 Act is for the purpose of providing revenue to retire the bonds which were issued in order to provide the most recent addition to the Department of Health Building. The remainder of these funds are earmarked for the operating expenses of the Arkansas Department of Health.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.